Name: 81/970/EEC: Council Decision of 3 December 1981 on the provisional application to Belize of the arrangements provided for in Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-12-10

 Avis juridique important|31981D097081/970/EEC: Council Decision of 3 December 1981 on the provisional application to Belize of the arrangements provided for in Decision 80/1186/EEC on the association of the overseas countries and territories with the European Economic Community Official Journal L 355 , 10/12/1981 P. 0051****( 1 ) OJ NO L 361 , 31 . 12 . 1980 , P . 1 . COUNCIL DECISION OF 3 DECEMBER 1981 ON THE PROVISIONAL APPLICATION TO BELIZE OF THE ARRANGEMENTS PROVIDED FOR IN DECISION 80/1186/EEC ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 81/970/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 80/1186/EEC OF 16 DECEMBER 1980 ON THE ASSOCIATION OF THE OVERSEAS COUNTRIES AND TERRITORIES WITH THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 142 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , PURSUANT TO THE SECOND SUBPARAGRAPH OF ARTICLE 142 ( 2 ) OF DECISION 80/1186/EEC , THE ARRANGEMENTS PROVIDED FOR THEREIN MAY CONTINUE TO APPLY PROVISIONALLY , UNDER THE CONDITIONS LAID DOWN BY THE COUNCIL , TO COUNTRIES AND TERRITORIES WHICH BECOME INDEPENDENT ; WHEREAS BELIZE , WHICH APPEARS IN ANNEX I TO THE SAID DECISION , ACHIEVED INDEPENDENCE ON 21 SEPTEMBER 1981 ; WHEREAS IT SHOULD BE DECIDED TO CONTINUE TO APPLY PROVISIONALLY TO THAT STATE THE ARRANGEMENTS PROVIDED FOR IN THE SAID DECISION ; WHEREAS THE SECOND ACP-EEC CONVENTION IS OPEN , IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 185 THEREOF , TO ACCESSION BY COUNTRIES OR TERRITORIES REFERRED TO IN PART FOUR OF THE TREATY WHICH HAVE BECOME INDEPENDENT ; WHEREAS SUCH ACCESSION CAN TAKE PLACE ONLY FOLLOWING A REQUEST BY THE STATE CONCERNED AND WITH THE APPROVAL OF THE ACP-EEC COUNCIL OF MINISTERS ; WHEREAS BELIZE HAS SUBMITTED A REQUEST FOR ACCESSION TO THE SECOND ACP-EEC CONVENTION , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE ARRANGEMENTS LAID DOWN BY DECISION 80/1186/EEC SHALL APPLY PROVISIONALLY TO BELIZE UNTIL THE LATTER ACCEDES TO THE SECOND ACP-EEC CONVENTION . ARTICLE 2 QUESTIONS RELATING TO THE APPLICATION TO BELIZE OF DECISION 80/1186/EEC SHALL BE DEALT WITH AS NECESSARY BY DIRECT CONTACT BETWEEN THE COMPETENT AUTHORITIES OF THAT STATE AND OF THE COMMUNITY . ARTICLE 3 THIS DECISION SHALL TAKE EFFECT ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . IT SHALL APPLY AS FROM 21 SEPTEMBER 1981 . DONE AT BRUSSELS , 3 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT T . KING